Order affirmed, without costs, in the following memorandum: In accordance with the principles laid down in our opinion in Matter of Ochs v. Washington Hgts. Fed. Sav. & Loan Assn. (17 N Y 2d 82), decided herewith, petitioners in this ease are entitled to inspection of the association’s membership list so that they may effectively participate, by their right to vote, in the management of said association. Since no issue of fact is raised herein as to the “ good faith ” of petitioners, they must be allowed the exercise of this common-law right, limited, as in Matter of Ochs, to solely the names and addresses of their fellow members. The order of the Appellate Division should thus be affirmed.
Concur: Chief Judge Desmond and Judges Fuld, Van Vooehis, Burke, Scilepri, Bergan and Keating.